Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
I
El Tribunal resuelve hoy que bajo la Ley de Patentes Municipales de 1974, Ley Núm. 113 de 10 de julio de 1974 *401(21 L.P.R.A. sec. 651 et seq.), no hay derecho al reintegro de las cantidades pagadas de forma anticipada, si el contribu-yente cesa operaciones antes de finalizar el período para el cual se prepagaron las patentes. Ello vulnera la letra y el espíritu de la citada Ley Núm. 11 y convierte en confiscato-rio su esquema.
Una lectura de la See. 4 de la referida Ley de Patentes Municipales(1) refleja que la obligación de pagar la patente está condicionada por el tiempo de operación. Así, su See. 11(2) visualiza que se paguen cada año económico por ade-lantado en dos (2) plazos semestrales. Tanto el Municipio de San Juan (Municipio) como la mayoría incurren en eí error de confundir cuándo ha de efectuarse el pago —cada semestre— con el término por el cual se le impone; esto es, un (1) año o período menor operacional.
Es de notar que la cantidad a ser pagada por anticipado se calcula "sobre la base del volumen de los negocios efec-tuados durante el año inmediatamente anterior”. Se im-pone, pues, la obligación contributiva sobre el volumen de negocios efectuados durante el período actual y éste es es-timado a base del año anterior. Es obvio que la mayoría le atribuye a esta mecánica cuantificativa un alcance que no *402tiene. La visión legislativa es evidente: al hacerse el esti-mado sobre la base del volumen del año anterior, simple-mente el legislador presume que dicho negocio se condu-cirá, durante un período de tiempo similar, igual al anterior. Naturalmente, si el contribuyente cesa sus opera-ciones antes de concluir el período para el cual pagó las patentes por adelantado, es menester examinar el volumen de venta real, pues la presunción legislativa es que se pro-ducirá una disminución correspondiente en el volumen de negocio.
II
La Ley de Patentes Municipales provee, en cualesquiera casos de pagos en exceso, que se acrediten o reintegren al contribuyente. La interpretación del Municipio, de la cual se hace eco la mayoría, hace inoperante la disposición re-lativa a los reintegros.
El lenguaje utilizado por el Legislador al reconocer el derecho a reintegro o crédito de todo contribuyente que realizó un pago de más no genera dudas ni es susceptible de entenderse como discrecional; es mandatorio. Así lo dis-pone la See. 34 de la Ley de Patentes Municipales, 21 L.P.R.A. sec. 652f(a)(l), relativa a “[cjuando se haya hecho un pago en exceso de cualquier patente impuesta por auto-rización de las sees. 651 a 651y de este título, el monto de dicho pago se acreditará contra cualquier patente sobre vo-lumen de negocio o plazo de la misma entonces exigible a la persona, y cualquier remanente se reintegrará inmedia-tamente a la persona”. (Énfasis suplido.)
Frente a este mandato, no podemos decir que el derecho a reintegro no cobija la situación de autos y limitarlo a aquéllos, resultantes de haberse pagado una cantidad mayor a la que realmente se adeuda. Ese enfoque desvirtúa el concepto de pago adelantado. ¿Puede seriamente afirmarse *403que satisfacer una cantidad mayor a la adeudada no goza de igual naturaleza que el prepago de una contribución que se impone a base del tiempo de operación cuando se cesa operaciones antes de que transcurra el semestre? Cierta-mente no existe diferencia sustancial.
Finalmente, es irrelevante la referencia a nuestra juris-prudencia que reconoce a los municipios un amplio poder en materia tributaria. Ello no se cuestiona. Este caso no encierra el poder impositivo del municipio, sino el derecho a reintegro concedido en la ley al contribuyente.

(1) Expone:
“Estará sujeta al pago de una patente toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien, a cualquier negocio financiero o a cualquier industria o negocio en los municipios del Estado Libre Aso-ciado de Puerto Rico, excepto lo que en otro sentido disponen las sees. 651 a 652y de este título, durante cada año económico o parte proporcional del mismo.” (Énfasis suplido.) 21 L.P.R.A. sec. 651c (Sup.1983).


(2) “Toda persona sujeta al pago de la patente que imponen las sees. 651 a 652y de este título pagará a los tesoreros de los municipios en que se radiquen sus nego-cios o industrias, la patente que autoriza imponer las sees. 651 a 652y de este título, dicha patente se pagará por anticipado dentro de los primeros 15 días de cada se-mestre del año económico, sobre la base del volumen de los negocios efectuados durante el año inmediatamente anterior según se dispone en la sec. 651f de este título, excepto en casos de nuevas industrias o negocios según lo dispone esta ley en la sec. 651e de este título. Disponiéndose que cuando el pago se efectúe dentro de los veinte (20) días que preceden al vencimiento de las patentes, se concederá un des-cuento del cinco (5) por ciento. No se cobrará contribución alguna a ningún negocio o industria en cualquier semestre, subsiguiente a aquel en que cesare. Las patentes vencerán en plazos semestrales el 1ro. de julio y 1ro. de enero de cada año.” 21 L.P.R.A. sec. 652j.